 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   OSCAR ALCARAZ JR.,               )                  Case No.: 1:19-cv-0165 - JLT
                                      )
12            Plaintiff,              )                  ORDER DISCHARGING THE ORDER TO SHOW
                                      )                  CAUSE DATED SEPTEMBER 24, 2019
13       v.                           )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                  (Doc. 11)
                                      )
15            Defendant.              )
                                      )
16
17          On September 24, 2019, the Court directed the Commissioner of Social Security to show cause
18   in writing why sanctions should not be imposed for the failure to comply with the Court’s order to
19   serve a response to Plaintiff’s confidential letter brief and file proof of service. (Doc. 11) In the
20   alternative, the Court required the Commissioner to file proof of service of a responsive brief within
21   fourteen days. (Id. at 2) On October 7, 2012, the Commissioner served Plaintiff with a response and
22   filed proof of service with the Court. (Doc. 12) Accordingly, the order to show cause dated September
23   24, 2019 (Doc. 11) is DISCHARGED.
24
25   IT IS SO ORDERED.
26      Dated:     October 11, 2019                              /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28

                                                          1
